Citation Nr: 0018161	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether an appeal of denial of service connection for chronic 
obstructive pulmonary disease (COPD) was timely filed.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1947. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The rating decisions at issue in this appeal addressed the 
issue of service connection for asbestosis and/or a lung 
disorder due to asbestos exposure, including COPD.  However, 
the Board notes that a rating decision dated in August 1998 
granted service connection for pulmonary asbestosis, and as 
such, that aspect of those rating decisions is not before the 
Board.

The rating decision dated August 15, 1998, as it pertains to 
the issue of service connection for COPD will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  By a rating decision of January 24, 1996, issued February 
1, 1996, the RO denied service connection for lung disease; 
by a rating decision of February 7, 1996, issued February 12, 
1996, the RO denied service connection for COPD; by a rating 
decision of March 1, 1996, issued March 5, 1996, the RO 
denied service connection for COPD. 

2.  The veteran was notified of the January 24, 1996, 
February 7, 1996, and March 1, 1996 rating decisions and of 
his right to file an appeal as to each, but he did not file a 
Notice of Disagreement (NOD) with any of these decisions 
within one year after notification of each decision. 



CONCLUSION OF LAW

The veteran did not file a timely appeal of January 24, 1996, 
February 7, 1996, or March 1, 1996 rating decisions that 
denied service connection for lung disease or COPD and the 
Board has no jurisdiction to review these decisions.  38 
U.S.C.A. §§ 5108, 7105(d)(3) (West 1991); 38 C.F.R. §§ 
20.200, 20.201, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether the veteran submitted a timely NOD or Substantive 
Appeal to a rating decision is a jurisdictional issue which 
the Board must decide before it adjudicates on the merits an 
appeal from the RO's denial of service connection for COPD.  
Under applicable criteria, an appeal consists of a timely 
filed NOD in writing and, after a Statement of the Case (SOC) 
has been furnished, a timely filed Substantive Appeal.  See 
38 C.F.R. § 20.200.

A claimant must file a NOD with a determination by the agency 
of original jurisdiction within one year from the date that 
agency mails notice of the determination to him.  Otherwise, 
that determination will become final.  The date of the 
mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  See 38 C.F.R. § 20.1103. 

A NOD consists of:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result . . . While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.

38 C.F.R. § 20.201. 

In this case, in February 1995, the veteran submitted a claim 
for service connection for respiratory disease.  A rating 
decision dated January 24, 1996 denied service connection for 
the lung disease of COPD (claimed as a result of asbestos 
exposure).  By letter dated February 1, 1996, the RO notified 
the veteran of that rating decision, and of his right to file 
an appeal.  By letter dated February 12, 1996, the RO 
notified the veteran of a rating decision dated February 7, 
1996, which denied service connection for COPD, and notified 
the veteran of his right to appeal.  By letter dated March 5, 
1996, the RO notified the veteran of a rating decision dated 
March 1, 1996, which denied service connection for COPD, and 
notified the veteran of his right to appeal. 

On July 24, 1997, the RO received from the veteran a 
"request for an appeal" with "the denial of my claim for 
disability benefits due to asbestosis."  Construed 
liberally, the Board finds that this submission by the 
veteran is sufficient to constitute a NOD to the denial of 
service connection for COPD.  See 38 C.F.R. § 20.201. 

Pursuant to the statute and regulations, the veteran had one 
year from February 1, 1996 (until February 1, 1997) to file a 
NOD with the original rating decision.  As the NOD was not 
received until July 1997, which was after the expiration of 
the appeal period, the NOD was not timely as to that 
decision, and the January 24, 1996 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
Likewise, the veteran's July 1997 NOD was not received within 
one year of notice of rating decisions denying service 
connection for COPD issued on February 12, 1996 and March 5, 
1996.  For this reason, the Board must find that the veteran 
did not file a timely appeal of January 24, 1996, February 7, 
1996, or March 1, 1996 rating decisions that denied service 
connection for lung disease or COPD.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103. 

The Board notes that, in a letter dated March 9, 2000, the 
Board notified the veteran that it was raising the issue of 
the timeliness of his appeal and the veteran did not respond.  
While that letter indicated, based on a preliminary review of 
the claims file, that it appeared the veteran had filed a NOD 
in February 1996, a more thorough review of the record 
revealed that a NOD was not filed in February 1996.  The 
veteran was not prejudiced by this statement, however, as the 
letter served to notify him generally that the timeliness of 
appeal was at issue, and a timely NOD is necessarily 
prerequisite to reaching the question of timeliness of a 
Substantive Appeal.  


ORDER

The veteran's appeal of January 24, 1996, February 7, 1996, 
and March 1, 1996 rating decisions denying service connection 
for lung disease and COPD was not timely filed, and the claim 
of entitlement to service connection for COPD is dismissed. 


REMAND

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely Substantive Appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  In the normal course of VA adjudication, a claimant 
who wishes to appeal an adverse RO decision files a NOD and 
then, after the RO has filed a SOC, perfects an appeal to the 
Board by filing a substantive appeal to the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(Archer, Chief Judge, concurring); Hamilton v. Brown, 4 Vet. 
App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 1574, 1583-85 
(Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993) (detailing the "series of very specific, sequential, 
procedural steps that must be carried out" to acquire 
appellate review); 38 U.S.C. § 7105; 38 C.F.R. § 20.201.  

By letter dated September 15, 1998, the RO notified the 
veteran of a rating decision dated August 15, 1998, which in 
part denied service connection for COPD, and notified the 
veteran of his appellate rights.  Through his 
representative's VA Form 646 dated September 8, 1999 (date of 
receipt not indicated), it was contended that service 
connection was warranted for COPD.  This effectively entered 
a NOD to the August 15, 1998 rating decision. 

The August 15, 1998 decision addressed the issue of 
entitlement to service connection for COPD and did not 
reference any of the prior final rating decisions.  However, 
as there were prior final rating decisions in January 24, 
1996, February 7, 1996, and March 1, 1996 denying service 
connection for lung disease or COPD, the RO should have 
addressed the issue of whether new and material evidence had 
been presented to reopen service connection for COPD.  See 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1999). 

While the RO, on May 24, 1999, issued what it indicated to be 
a "Supplemental" SOC, a NOD had not yet been entered.  
Therefore, the purported "Supplemental" SOC had no legal 
effect to serve as a SOC because the veteran's NOD was not 
received until September 8, 1999.  

The record does not reflect that, pursuant to 38 C.F.R. 
§ 19.26 (1999), a SOC has been issued on the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for COPD.  In the past, the 
Board has referred such matters back to the RO for 
appropriate action.  However, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure compliance with due process of law and to comply 
with the holding of the Court in Manlincon, 12 Vet. App. 238, 
the case is REMANDED to the RO for the following development:

The RO should issue a SOC on the appeal 
initiated by the veteran from the August 
15, 1998 denial of service connection for 
COPD, and the SOC should address the 
issue of whether new and material 
evidence had been presented to reopen 
service connection for COPD.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
Substantive Appeal within 60 days of 
issuance of the SOC if the veteran wishes 
to complete an appeal from that 
determination.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

